Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Arguments
Applicant’s arguments, see Remarks, pages 10-16, filed January 29, 2021, with respect to claims 1-3, 5-9, 11-15, and 17-18 have been fully considered and are persuasive.  The rejection of claims 1-3, 5-9, 11-15, and 17-18 has been withdrawn. 



Allowable Subject Matter

Claims 1-3, 5-9, 11-15, and 17-18 are allowed.

The following is an examiner’s statement of reasons for allowance: 







      With regards to independent claim 1, the closest prior art of US Patent Application Publication Pub. No. US 20130148155 to Kitagata discloses to add predetermined information to name information of the registered printing apparatus ,wherein the name information of the printing apparatus and the predetermined information are displayed on a screen provided by predetermined print software as a name of the printing apparatus (paragraph 43; registered image forming apparatus; paragraph 62-63, 65, 92; display controls to display printer name including status information as string (predetermined information) added to the printer name as shown in Fig. 11a; paragraph 63; web browser (predetermined printing software) displays the printer name),
         the predetermined print software operates in the printing control apparatus (paragraph 62; browser 306 on client 106 (print controller)).

However Kitagata fails to disclose to add predetermined information to name information of the printer based on the print conversion software and as a result fails to further disclose registering the printer using the print conversion software.







       US Patent Application Publication Pub. No. US 20070273913 to Nakata discloses a printing control apparatus comprising: 
     one or more processors: and
     one or more memories storing instructions that, when executed by the one or more processors, cause the printing control apparatus to (paragraph 34; CPU 101, ROM 102 stores program for execution by CPU):
         first print data in a first format is received via the predetermined printing software and second print data in a second format different from the first format is generated based on the first print data (paragraph 39, 68-70; converting module 2032 of the driver (print software) converts print data in first PDL format to tamper detectable job format), and 
            the second print data is transmitted to the printing apparatus (paragraph 71-72; converted data sent to printer 403).

      US Patent Application Publication Pub. No. US 20110255115 to Tokuda discloses displaying of printer language information next to display of the printer name (paragraph 95-97).






       With regards to independent claim 13, see above Statement on Reasons for Allowance for claim 1 since claim 13 discloses limitations similar to claim 1. 

     
        In addition to the teachings of the claims 1, 7, and 13 as a whole, the closest prior art of record failed to teach or suggest, 
         “register a printing apparatus in print conversion software;
          add predetermined information based on the print conversion software to name information of the registered printing apparatus,
          wherein the name information of the printing apparatus and the predetermined information are displayed on a setting screen provided by predetermined printing software as a name of the printing apparatus, 
           in a case where the name of the printing apparatus is selected on the setting screen in which the name information of the printing apparatus and the predetermined information are displayed as the name of the printing apparatus and an instruction to execute printing is given, first print data in a first format is received via the predetermined printing software and second print data in a second format different from the first format is generated based on the first print data, and 
            the second print data is transmitted to the printing apparatus”

            Therefore, claims 2-3, 5-6, 8-9, 11-12, 14-15, 17-18 are allowable for depending on claims 1, 7, and 13 respectively.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  





Other Prior Art Cited

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20080019290 to Suzuki discloses device searching method (see Abstract).
US 20110255115 to Tokuda discloses storing of print related presets in OS (see Abstract).
US 20060279781 to Kaneko discloses scheduling of print jobs (see Abstract).
US 20090245144 to Chida discloses file communication with IP device (see Abstract).
US 20030069921 to Lamming discloses mobile network document processing (see Abstract).
US 20200104657 to Sato discloses virtual printer registration method (see Abstract).




Conclusion
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENIYAM MENBERU whose telephone number is (571) 272-7465.  The examiner can normally be reached on Monday-Friday, 10:00am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.   
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the customer service office whose telephone number is (571) 272-2600. The group receptionist number for TC 2600 is (571) 272-2600. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
<http://pair-direct.uspto.gov/>. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  

Patent Examiner
Beniyam Menberu

/BENIYAM MENBERU/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        


04/28/2021